DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claim 1 is the subject of this NON-FINAL Office Action.  Claims 2-20 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of the species of claim 1 without traverse in the Reply filed 10/24/2022 is acknowledged.  Thus, claims 2-20 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, and the confusing claim language, cannot determine the metes and bounds of the claimed “nozzle” without speculation.
	First, claim 1 states “[a]n additive manufacturing nozzle” then proceeds to provide the following structures:
a metallic chamber through which passes print material for heating and extrusion;
a first ceramic coating about the metallic chamber, through which passes a sensor connected to and communicative with a sidewall of the metallic chamber;
an elongated heating element at least substantially insulated from the metallic chamber by the first ceramic coating and which provides the heating for the extrusion of the print
material; and
an insulative coating about the elongated heating element and enclosing the sensor.

The specification only discloses fused deposition of material, or “FFF.”  Yet a nozzle is commonly understood in the AM art as including inkjet nozzles, for example.  In other words, it is unclear in light of the specification and the prior art what is meant by “nozzle.”
	Second, the metes and bounds of “about” are unclear.  Claim 1 recites “a first ceramic coating about the metallic chamber”; and “an insulative coating about the elongated heating element.”  This is not a recognized transitional phrase.  Further, the specification never defines or explains “about.”  One is left with the common various meanings of “reasonably close to”; “almost”; “on the verge of”; “on all sides”; “in rotation”; “around the outside”; “in many different directions”; “in the vicinity”; “in the opposite direction”; “in a circle around”; “in the immediate neighborhood of”; or any number of possible other meanings.  As is self-evident from these various different meanings, “about” is indefinite.
	Third, the “elongated heating element” is unclear.  This phrase is never recited in the specification.  One is left to guess in what direction the heating element is elongated.
	Fourth, “insulative coating” is never recited in the specification; thus it is unclear what material, location, etc., this comprises.
	As a summary example, the specification discloses a nozzle 100 comprising the following (Figs. 1-2, annotated):

    PNG
    media_image1.png
    565
    778
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    417
    845
    media_image2.png
    Greyscale

It is unclear whether or which of the claimed components correlate to which elements in these Figures.
	 In sum, claim 1 is so confusing that the Office cannot apply art without conjecture as to the metes and bounds of the “nozzle.”

Claim Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
The specification fails to demonstrate possession of “insulative coating.”  Neither The phrase “insulative coating” is never used in the specification.
	The specification fails to demonstrate possession of “elongated heating element.”  The phrase is never used in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BRUGGEMAN (WO 2016/102669).
This rejection is presented in the interest of compact prosecution to the extent the claims include embodiments in Figures 1-2.
As to claim 1, BRUGGEMAN teaches a nozzle, comprising: metallic chamber (104 and 103; Figs. 1-5, 7); an outer shaft/ceramic coating about the inner chamber and including a sensor connected to metallic chamber (102; Figs. 1-5, 7); “elongated” heat element (105; Figs. 1, 3-5, 7); and an “insulative coating” near the heating element and enclosing the sensor (704 made from same material as 102 and 108; Fig. 7). 

Claims 1-8 and 10-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by VAN DER ZALM (US 2017/0361501, effective filing 06/21/2016).
This rejection is presented in the interest of compact prosecution to the extent the claims include embodiments in Figures 1-2.
As to claim 1, VAN DER ZALM teaches a nozzle, comprising: metallic chamber (2; Fig. 1, para. 0014); an outer shaft/ceramic coating about the inner chamber and including a sensor connected to metallic chamber (12; Fig. 1, para. 0015); “elongated” heat element (14; Fig. 1); and an “insulative coating” near the heating element and enclosing the sensor (10; Fig. 1).  Alternatively, the sensor includes elements 23/24 surrounded by glass 18 (paras. 0034-35 and Fig. 1).

Obvious-Type Double Patenting Note
Due to the confusing claim scope, the Office cannot apply conflicting claims without conjecture.  However, the following US applications claim seemingly similar subject matter to the instant claims: 16/933816; 17/393883; 16/322650.

Prior Art
	The following prior art is also pertinent to ceramic extrusion or printing nozzles: US 20180200955; US 20170151704; US 20180027615; US 20200238621; US 20170100888; US 20160257068; US 20200324469; US 20140044822; US 20040217186; CN 103395973 A; US 20170252827.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743